DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 20150349542).

    PNG
    media_image1.png
    415
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    611
    media_image2.png
    Greyscale


	With respect to claim 1,  figures  1 -16 discloses a power transmitter (1) comprising: a transmitter coil (2), wherein the transmitter coil is arranged to generate a power transfer signal; a driver (10), wherein the driver is arranged to generate a drive signal for the transmitter coil (2), wherein the driver (10) is arranged to, during a power transfer phase, generate the drive signal to generate the power transfer signal during power one or more transfer time intervals of a repeating time frame, wherein the repeating time frame comprises at least one power transfer time interval and at least one foreign object detection time interval; a test coil (11) wherein the test coil is arranged to generate an electromagnetic test signal; a test generator (12), wherein the test generator is arranged to generate a 
	With respect to claim 2, figure 1 discloses the power transmitter (1) of claim 1, further comprising a receiver (3), wherein the receiver is arranged to receive messages from a power receiver (4), wherein the adapter (fig 7; element 44) circuit is arranged to determine the test drive signal parameter value in response to a message received from the power receiver (4).
 	With respect to claim 3, figure 1 discloses the power transmitter (1) of claim 2 wherein the adapter circuit (44) is arranged to determine the test drive parameter value ([0071] use of varying frequency with which oscillator is driven) in response to a varying property of the varying test drive signal at a time indicated by the message received from the power receiver (4).
	With respect to claim 4, figure discloses the power transmitter (1) of claim 1 wherein the adapter circuit (44) is arranged to measure a signal property of the test drive signal when varying the 
	With respect to claim 5, figure discloses the power transmitter (1) of claim 4 wherein the adapter circuit (44) is arranged to determine the test drive signal parameter value in response to a rate of change of the signal property.
	With respect to claim 6, figure discloses the power transmitter (1) of claim 5 wherein the adapter circuit (44) is arranged to determine the test drive signal parameter value in response to a value of the test drive parameter when detecting a change in the rate of change of the signal property.
	With respect to claim 7, figure discloses the power transmitter of claim 1,  wherein the signal property of the test drive signal is a current or voltage of the test drive signal and the test drive signal parameter value is a frequency  (varying frequency) of the test drive signal.
	With respect to claim 8, figure discloses the power transmitter of claim 1 wherein the test generator (12) comprises a full bridge switch output circuit (shown figure 3), wherein the test generator is arranged to generate the test drive signal, wherein the test generator (12) is arranged to change an operating mode for the full bridge switch output circuit from a full bridge operational mode during at least one of the power transfer time interval to a half bridge operational mode during at least one foreign object detection time interval.
	With respect to claim 9, figure discloses the power transmitter (1) of claim 1, wherein the adapter circuit (44) is arranged to determine the test drive signal parameter value in response to a value of a property of the varying test drive signal for which it is detected that circuitry of the power receiver (4) begins to extract power from the test drive signal.
	With respect to claim 10, figure discloses the power transmitter (1) of claim 1 wherein a single coil forms both the transmitter coil (2) and the test coil (11).

	With respect to claim 12, figure discloses a wireless power transfer system comprising: a power receiver (4), the power receiver comprising: a power receiving coil, wherein the power receiving coil is arranged to extract power from a power transfer signal; and a message transmitter; and a power transmitter (1) the power transmitter (1) comprising: a transmitter coil (2), wherein the transmitter coil is arranged to generate the power transfer signal; a driver (10) wherein the driver is arranged to generate a drive signal for the transmitter coil (2),  wherein the driver (10) is arranged to, during a power transfer phase, generate the drive signal to generate the power transfer signal during one or more power transfer time intervals of a repeating time frame, wherein the repeating time frame comprises at least one power transfer time interval and at least one foreign object detection time interval; a test coil (11), wherein the test coil is arranged to generate an electromagnetic test signal;
a test generator (12), wherein the test generator is arranged to generate a test drive signal for the test coil (11) to generate the electromagnetic test signal during one or more foreign object detection time intervals of the repeating time frame; a foreign object detector (13), wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter for the test drive signal during one or more the foreign object detection time intervals; an adapter circuit(44), wherein the adaptor circuit is arranged to control the test generator (12) to generate a varying test drive signal for the test coil (11) during an adaptation time interval by varying at least one of a frequency, voltage, current, duty cycle, signal level, and amplitude of the test drive signal, wherein the adaptor circuit is arranged to determine a test drive signal parameter value in response to the varying test drive 
	With respect to claim 13, figure discloses the wireless power transfer system of claim 12 wherein the operational criterion comprises a requirement that a circuit of the power receiver (4) begins to extract power from the power transfer signal.
	With respect to claim 14, figure discloses a method for a power transmitter (101) to provide power to a power receiver (4) via a power transfer signal wherein the power transmitter (1) comprises a transmitter coil (2) and a test coil (11), the method comprising: generating, a drive signal for the transmitter coil (2) during a power transfer phase so as to generate the power transfer signal during one or more power transfer time intervals of a repeating time frame, wherein the repeating time frame, wherein the repeating time frame comprises at least one power transfer time interval and at least one foreign object detection time interval; generating a test drive signal for the test coil (11) so as to generate the electromagnetic test signal during one or more foreign object detection time intervals of the repeating time frame; performing a foreign object detection test in response to a measured parameter for the test drive signal during the one or more foreign object detection time intervals; controlling a test generator (12) to generate a varying test drive signal for the test coil (11) during an adaptation time interval by varying at least one of a frequency, voltage, current, duty cycle, signal level, and amplitude of the test drive signal, determining a test drive signal parameter value in response to the varying test drive signal, wherein the test drive parameter value is a value of at least one of a 
	With respect to claim 15, figure discloses a method for operating a wireless power transfer system, the power system comprising a power receiver (4) and a power transmitter (1), wherein the power transmitter transfers power to the power receiver (4) via an inductive power transfer signal wherein the power transmitter (1) comprises a transmitter coil (2) and a test coil (11) ; the method comprising: generating, using the transmitter, a drive signal for the transmitter coil (2) during a power transfer phase so as to generate the power transfer signal during one or more power transfer time intervals of a repeating time frame, wherein the repeating time frame comprises at least one power transfer time interval and at least one foreign object detection time interval; generating, using the transmitter,  a test drive signal for the test coil (11) so as to generate the electromagnetic test signal during one or more foreign object detection time intervals of the repeating time frame; performing, using the transmitter,  a foreign object detection test in response to a measured parameter for the test drive signal during one or more the foreign object detection time intervals; controlling a test generator (12) using the transmitter to generate a varying test drive signal for the test coil (11) during an adaptation time interval by varying at least one of a frequency, voltage, current, duty cycle, signal level, and amplitude of the test drive signal, determining, using the transmitter, a test drive signal parameter value in response to the varying test drive signal, wherein the test drive parameter value is a value of at least one of a frequency, voltage, current, duty cycle, signal level, and amplitude; storing the test drive signal parameter value in the transmitter; and during at least one foreign object detection time interval retrieving, from the memory (14) , the test drive signal parameter value and setting a signal property of the test drive signal in response to the test drive signal parameter value; transmitting a message to the 
	With respect to claim 16, figure discloses method of claim 14, further comprising determining the test drive signal parameter value in response to a message received from the power receiver.
	With respect to claim 17, figure discloses method of claim 16, further comprising determining the test drive signal parameter value in response to a varying property of the varying test drive signal at a time indicated by the message (via determination circuit) received from the power receiver.
	With respect to claim 18, figure 2 discloses method of claim 14, further comprising: measuring a signal property (via 13 figure 7) of the test drive signal when varying the test drive signal; and determining the test drive signal parameter value in response to the signal property.
	With respect to claim 19, figure 2 discloses method of claim 18, further comprising determining the test drive signal parameter (via determination circuit)  value in response to a rate of change of the signal property.
	With respect to claim 20, figure discloses method of claim 19, further comprising determining (via 44) the test drive signal parameter value in response to a value of the test drive parameter when detecting a change in the rate of change of the signal property.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842